NUMBER 13-15-00480-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

CHARLES LINDER FLOYD,                                                      Appellant,

                                              v.

WHARTON COUNTY, ET AL.,                              Appellee.
____________________________________________________________

              On Appeal from the 329th District Court
                   of Wharton County, Texas.
____________________________________________________________

                                         ORDER
                   Before Justices Garza, Perkes, and Longoria
                                Order Per Curiam

       Appellant, Charles Linder Floyd, appearing pro se, has filed an affidavit of

indigence. Accordingly, we abate this appeal and remand the cause to the trial court.

We issue this order, accompanied by “Appellant-Defendant Floyd’s Affidavit of Inability

on Appeal,” to the trial court and the court reporter, and all parties.
       We order that pursuant to Texas Rule of Appellate Procedure 20.1(e), the trial

court clerk, the court reporter, or any party to this cause must challenge appellant’s claim

of indigence by filing a contest to appellant’s declaration of inability to pay costs in the

trial court within 10 days from the date of this order. See TEX. R. APP. P. 20.1(e).

       If a contest is timely filed, we ORDER the trial court to conduct a hearing or sign

an order extending the time to conduct a hearing within 10 days after any contest is filed.

See TEX. R. APP. P. 20.1(i)(2)(B) (“The trial court must either conduct a hearing or sign

an order extending the time to conduct a hearing . . . within 10 days after the trial court

received a contest referred from the appellate court.”). However, the trial court may not

order the time for conducting a hearing on a contest to be extended for more than 20 days

from the date the order is signed. See TEX. R. APP. P. 20.1(i)(3).

       If a contest is timely filed, we ORDER the trial court, within 40 days from the date

of this order, to prepare a written order and written findings of fact and conclusions of law

regarding its indigence determination. We further ORDER the trial court clerk, as soon

as practicable but in no event later than 60 days from the date of this order, to file a

supplemental clerk’s record, containing (1) the contest; (2) the trial court’s order; and (3)

the trial court’s findings of fact and conclusions of law. The court reporter is ORDERED

to prepare and file the reporter’s record of the trial court’s hearing as soon as practicable

but in no event later than 60 days from the date of this order.

       If no contest is filed or a contest is filed untimely, we ORDER the trial court clerk

to file a supplemental clerk’s record containing a certificate that states either no contest

was filed or a contest was filed untimely within 20 days from the date of this order.


                                             2
                                           PER CURIAM

Delivered and filed
this the 17th day of December, 2015.




                                       3